Citation Nr: 1135847	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from November 21, 2005, and as 70 percent disabling from September 12, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1997 to January 1998 and active duty from September 2004 to November 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO awarded service connection for PTSD and assigned an initial disability rating of 30 percent from November 21, 2005.  By a February 2007 supplemental statement of the case, the RO awarded a higher initial rating of 50 percent, effective from November 21, 2005.  In May 2009, the RO awarded a rating of 70 percent for the Veteran's service-connected PTSD, effective from September 12, 2008. 

As the appeal of the Veteran's claim for a higher initial rating for PTSD emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claim as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before a Veterans Law Judge at a hearing in April 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the April 2008 hearing and who signed August 2008 and August 2009 remands is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In August 2011, however, the Veteran indicated that he did not desire another hearing.


FINDINGS OF FACT

1.  For the period prior to April 8, 2008, the Veteran's PTSD was manifested by flattened affect, impaired memory, and chronic sleep impairment that approximated occupational and social impairment with reduced reliability and productivity.  

2.  From April 8, 2008, the Veteran's PTSD has been manifested by difficulty in adapting to stressful circumstances with symptoms affecting the ability to function independently, appropriately, and effectively, causing deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met for the period prior to April 8, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a rating of 70 percent for PTSD, but no more, have been met since April 8, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

In this respect, through December 2005 and August 2007 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a March 2006 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2005 and August 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2005 and August 2007 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2005 and August 2007 notice letters.  

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial ratings fall within this pattern.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  Furthermore, as to the initial rating claim, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment at the VA Nebraska-Western Iowa Health Care System have been associated with the claims file, as have letters from the Veteran's treatment providers at the Vet Center in Lincoln, Nebraska, and the Nebraska VA facility.  In addition, the Veteran was provided VA psychological examinations in March 2006 and December 2008; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full psychological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his appeal, and he has testified before a Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran has been assigned an initial 50 percent disability rating for PTSD for the period prior to September 12, 2008, and a disability rating of 70 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in March 2006 and December 2008, as well as letters dated in January 2007 from the Vet Center, where the Veteran has been receiving treatment for his PTSD, and in February 2007 and May 2008 from the Veteran's treating VA psychiatrist.  Report of the March 2006 VA examination reflects that the psychiatrist recorded the Veteran's complaints of experiencing recurring thoughts of service as well as nightmares, avoidance, and decrease in activities.  The Veteran also reported feeling estranged from others and was noted to display a restricted affect.  No panic attacks or inappropriate behaviors were noted, and the Veteran reported good impulse control.  His memory was found to be normal  The examiner found the Veteran's mood to be appropriate, and the Veteran did not display any abnormalities in thought content, judgment, or other mental status.  His symptoms were noted to be mild to moderate.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 59.  

Report of the December 2008 VA examination reflects that the examiner found the Veteran to be "untestable" due to the increased severity of his PTSD symptomatology.  In that connection, the examiner explained that the Veteran "shut down" and refused to speak or communicate when presented with unfamiliar or distressing information such as that used in the psychiatric testing materials.  The examiner also noted that the Veteran was "significantly impaired across a wide range of functioning on the job and in the community."  The examiner noted that the Veteran continued to work full time but described a number of accommodations his employer was reportedly making to allow him to continue working.  The Veteran was noted to wear dark sunglasses and to require that his treatment sessions take place in a darkened room with the blinds closed.  He reported that his thoughts became "jumbled" when presented with situations outside his routine and was noted to display "extreme fragility."  Symptoms of intrusive thoughts, nightmares, detachment, and decreased memory were noted, and the Veteran also reported having trouble concentrating.  The Veteran was found to have a constricted affect and mildly impatient mood with a short attention span, but his thought process was found to be logical.  No hallucinations, obsessive or ritualistic behaviors, or suicidal or homicidal ideations were noted.  The examiner diagnosed the Veteran with PTSD and found his symptoms to be moderate to severe.  He assigned a GAF score of 50 and found the Veteran to have "significant impairment in his ability to function fully."  He further found, however, that the Veteran did not have total occupational and social impairment due to his PTSD symptomatology.

Report of the Veteran's treatment at the VA Nebraska-Western Iowa Health Care System reflects that he has received ongoing psychiatric treatment at that facility from the time of his separation from service to the present.  Records from 2006 and 2007 reflect that he was routinely assigned GAF scores of 50 to 55, with ongoing complaints of anxiety, "significant" avoidance, increased arousal and hypervigilance, and nightmares.  He was also noted to display a restricted affect and exaggerated startle response on multiple occasions.  In a report of treatment dated April 8, 2008, the Veteran's VA treatment provider noted that the Veteran displayed a "significant increase" in his PTSD symptomatology, including severe anxiety, decreased memory, and irritability.  At that time, his motor behavior was noted to be retarded, with a restricted affect.  He reported increased problems with sleep problems and nightmares.  Treatment records subsequent to that date reflect that the Veteran would become "easily overwhelmed" when presented with stressful or unfamiliar information and would "shut down," refusing to speak for five to ten minutes at a time.  At an August 2008 treatment visit, the Veteran was again noted to be "overwhelmed" when introduced to testing materials and to have a constricted affect and retarded speech.  He was again noted to have "serious anxiety issues" in June 2009 but reported that he was still working full time.  Similarly, he reported experiencing panic attacks at a July 2010 treatment visit.

The Veteran has also submitted a letter dated in February 2007 from his treatment provider at the Vet Center, who indicated at the time that the Veteran was experiencing stress and "having trouble adjusting" following his deployment.  In addition, the Veteran's treating VA psychiatrist submitted letters in January 2007 and May 2008.  In the January 2007 letter, the treatment provider noted that the Veteran's PTSD symptoms consisted of "severe" problems with concentration, memory, and following directions and caused him to be unable to engage socially and professionally.  In the May 2008 letter, the Veteran was noted to have severe symptoms of PTSD, including depression, anxiety, intrusive thoughts, and nightmares.  The psychiatrist opined that the Veteran had "gross impairment in his thought process, communication skills, and concentration" that has affected his family, social, an occupational relationships.  

In addition, the Veteran testified before a Veterans Law Judge at a Board hearing in April 2008.  At that time, the Veteran reported that he was still working full time but that he was having increasing difficulty with PTSD symptoms such as panic attacks, anger, decreased memory, and a feeling of hopelessness.  The Veteran's employer submitted a statement in July 2010, in which it was noted that the Veteran continued to work full time without any accommodation.  At that time, he was noted to have missed only four days of work due to an in-patient procedure.

In light of the above findings, the Board finds that for the period prior to April 8, 2008, the Veteran's PTSD more nearly approximated the 50 percent rating.  In so concluding, the Board finds persuasive the March 2006 VA examiner's report, in which the examiner did not find that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or symptoms such as obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  In addition, although the Veteran complained of persistent PTSD symptomatology such as nightmares, irritability, decreased concentration, and anxiety, he was not shown to display impairment in occupational functioning and or panic attacks more than once a week, difficulty in understanding complex commands, or impaired judgment, speech, or abstract thinking for the period prior to April 8, 2008.  The Board notes that these documented symptoms more closely align with the criteria for a 50 percent disability rating, discussed above.  The Board has also has considered but does not find that during the period prior to April 8, 2008, the Veteran's PTSD caused total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

For the period from April 8, 2008, to September 12, 2008, the Board finds that an increased rating to 70 percent is warranted for the Veteran's PTSD.  This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates a 70 percent rating for occupational and social impairment with deficiencies in most areas, due to symptoms such as near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list.).  In so concluding, the Board finds particularly persuasive the April 8, 2008, VA treatment provider's finding that the Veteran had experienced a "significant increase" in his PTSD symptomatology, including decreased memory and problems with occupational and social impairment.  In addition, the Board finds convincing the multiple accounts of the Veteran experiencing extreme difficulty with adapting to stressful circumstances, such as when testing materials were presented at the August 2008 VA treatment visit.  The Board finds that these symptoms more closely approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating for the period from April 8, 2008, to September 12, 2008.  

For the period from April 8, 2008, the Board finds that the medical evidence of record reflects findings that more nearly approximate a 70 percent rating, for occupational and social impairment with deficiencies in most areas.  To that end, the Board notes that the Veteran's December 2008 VA examiner found the Veteran to have difficulty adapting to stressful circumstances, such as the psychiatric testing that he was unable to complete at that time due to his "shutting down."  The examiner described the Veteran's symptoms as "severe" and found him to have problems with concentration and memory.  Importantly, however, while the Veteran was found to have "significant impairment in his ability to function," his examiner did not find him to suffer from total occupational or social impairment.  Rather, the examiner specifically concluded that the Veteran had deficiencies in most areas of social and occupational functioning.  The Board notes that these documented symptoms more closely align with the criteria for a 70 percent disability rating, discussed above.  As such, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in Mach 2006 and December 2008.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores have remained fairly consistent over the course of his examinations and treatment.  Here, the Board finds that the Veteran's GAF score of 59, assigned by his March 2006 VA examiner, coincides with his stated symptoms and with the rating of 50 percent for the period prior to April 8, 2008, assigned under the General Rating Formula For Mental Disorders.  The DSM-IV identifies scores in the range of 51-60 as "moderate symptoms" such as flat affect or occasional panic attacks with some difficulty in social, occupational, or school functioning.  The Board finds, further, that the Veteran's GAF score of 50 assigned by his VA treatment provider in an April 2008 treatment note coincides with his stated PTSD symptoms for the period beginning April 8, 2008, and with the consistent symptoms documented both in that report and at his December 2008 VA examination.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the ratings awarded herein.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant consideration of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board notes here that the Veteran continues to work full time and, despite his statements to the December 2006 VA examiner, is managing to maintain his employment without any special accommodations on the part of his employer.  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  In other words, the very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that prior to April 8, 2008, the Veteran's service-connected PTSD warrants no more than a 50 percent rating.  Beginning April 8, 2008, the Veteran's PTSD warrants a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 50 percent for PTSD for the period prior to April 8, 2008, is denied.  

A rating of 70 percent for PTSD from April 8, 2008, to September 12, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for posttraumatic stress disorder for the period from September 12, 2008, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


